Citation Nr: 0522683	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-05 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35. 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1945.  He died in November 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to the benefits 
currently sought on appeal.

The appellant was scheduled for a Travel Board Hearing in 
Montgomery in June 2005.  However, she failed to appear.  
Under the applicable regulation, if an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2004).  Accordingly, this appellant's 
request for a hearing is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A preliminary review of the record reveals that the record on 
appeal is not complete and, thus, a remand is required.  The 
veteran died in November 1999 of lung and brain cancer.  The 
appellant has indicated that the veteran did, in fact, 
receive treatment for cancer, though she can only remember 
the name of one doctor.  The appellant reported that the 
veteran's lung cancer was found in August 1999 and that he 
was treated by Dr. Hunter.  That doctor's office, when asked 
for records, replied that they had no relevant records "at 
least from 7/02-."  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should secure the appropriate 
signed release from the appellant for Dr. 
Hunter.  The RO should then request the 
veteran's records from August 1999 to 
November 1999.  A response from the doctor's 
office must be received and noted in the 
file.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and her representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claims.  The appellant need take no action 
unless otherwise notified, but she may submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



